DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 04/07/2021 has been entered. Claims 1, 2, 4-6, 8, 10, and 11 remain pending in the application. Claims 3, 7, 9, and 12 have been cancelled. Applicant’s amendment to the specification has overcome the previous objection set forth in the Office Action mailed 01/21/2021. 
Applicant has amended the specification such that P11-P15 indicate the positions for the head unit 61 and P21-P23 indicate the positions of the camera unit 5. Objection of the specification is withdrawn.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond (US-2012/0028240-A1).
Regarding claim 1, Richmond teaches a cell transfer apparatus comprising: 
	a dish group (referred to as Petri dishes 13) including a first dish where a cell of a first specimen is held and a second dish where a cell of a second specimen is held, the first dish and the second dish each having a plurality of holding portions that holds cells to be transferred ([0031] and Figure 1);
As seen in Figure 1, there can be multiple containers (Petri dishes 13) that contain cell colonies ([0031]). Other usable containers can include Q-trays, omni-trays, or other suitable container (see paragraph [0031]). It is understood that Petri dishes, Q-trays, omni-trays, or other suitable containers will have a plurality of holding portions that will hold cells. Figure 7 is a closer view of the base of a container where the cell colonies are grown, the colonies denoted by reference number 74, and it can be seen that multiple cell colonies can be on the base of the container. 
	a microplate (referred to as well plate 29) having a plurality of wells that receives the cells, the plurality of wells being arranged into m row x n column, m and n being an integer of 1 or more, respectively ([0033] and Figure 1);
	a head unit (referred to as mammalian cell colony picking head 18) that is movable between the dish group (13) and the microplate (29), the head unit (18) including a 
Paragraph [0033] recites “The head illustrated comprises an array of hollow pins 26, each connected to a fluid line… each pin 26 having its own fluid line 28 for aspiration (sucking) and dispensing (expulsion) of a cell colony to perform cell colony picking from a container followed by deposition of the cell colony sample into a well of a well plate 29 or other target location.” Paragraph [0014] recites “It is convenient if the hollow pins are arranged in a characteristic spacing matched to a well plate standard spacing in order to reduce head motion and also allow the process to be parallelized.” 
	a controller (referred to as computer/PC 90) configured to control the generation of the suction force and the discharge force at the plurality of heads (27) and controls movement of the head unit (18),  wherein the controller is configured to execute
As stated in paragraph [0058], the PC 90 is connected to various parts of the apparatus. One part being the fluidics control unit 84 which controls the pressure in the fluid lines to aspirate or discharge of liquid ([0058]). The head unit is moved by x- y- and z- positioners (20, 22, and 24), are also connected and controlled by PC 90 ([0033], [0058], and Figure 10). 

As stated in paragraph [0059], cell colonies are detected and a “pick list” is created, where the robotic apparatus is assigned to collect the colonies from the list. In paragraph [0071], one of the steps after aspirating the cell colony is to retract the pin and retain the sample while other pins are fired. It is understood that each pin is assigned one of the cell colonies from the pick list, so once the first pin collects its colony the next pin is engaged to pick the next colony on the list. 
	a process for specifying some of the plurality of wells as a first specimen well to be used for receiving the first specimen and as a second specimen well to be used for receiving the second specimen, one row of wells including wells specified as the first specimen well and wells specified as the second specimen well,
As it is understood, PC 90 controls all parts of the apparatus. PC 90 is also connected to a camera 19, and images are used for the alignment of pins 26 with well plate 29 and various other components of the apparatus ([0058]). It is understood that cell colonies will be put into their own respective well, and that the PC 90 and camera 19 will prevent multiple cell colonies from being put into the same well.  
	a process for sequentially sucking the cell of the first specimen from the first dish by the first tip (26) attached to the first specimen head and then the cell of the second specimen from the second dish by the second tip (26) attached to the second specimen head (27) and

	a process for discharging the cell of the first specimen from the first tip to the first specimen well and the cell of the second specimen from the second tip to the second specimen well, for the one row.
Paragraphs [0077] and [0078] state that once all the colonies have been picked, the head will be moved to the well plate and align the pins with the wells, where all samples are simultaneously dispensed into the wells. As it is understood from paragraph [0014], the pins have spacing that would allow each pin to be in alignment with a single well on a microwell plate, such that when all samples are released each would go into their own well. 
Regarding claim 2, Richmond teaches the cell transfer apparatus according to claim 1, wherein the controller (90) is configured to specify the first specimen well and the second specimen well so that simultaneous discharge is performable at the first tip attached to the first specimen head and at the second tip attached to the second specimen head, and simultaneously discharges the cell of the first specimen at the first tip and the cell of the second specimen at the second tip in the discharging process.
As recited by paragraph [0014] “… so that the expelling step can be performed in parallel for all the hollow pins.” It is understood that when the cell colonies are aspirated, they will all be discharged from the pins 26 at the same time into their designated wells in the micro . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) as applied to claim 1 above, and further in view of Watabe (JPH-11287812-A) and Zucchelli (US-2013/0280143-A1).
Regarding claim 4, Richmond teaches the cell transfer apparatus according to claim 1 as stated above. Richmond does not teach a tip stock section nor a tip calibrating unit. 
In the analogous art of automatic dispensing apparatuses, Watabe teaches an automatic dispensing apparatus for reducing positional deviation. 
Specifically, Watabe teaches a tip stock section (referred to as tip stocker 10) where the tips (referred to as dispensing tips 4) that are unused are stored ([0014] and Figure 1);
	and a tip calibrating unit (referred to as camera 11) configured to obtain positions of front end openings of the tips (4) attached to the plurality of heads (referred to as dispensing nozzles 3) ([0013], [0015], and Figure 1), 
	wherein before the sucking process, the controller is configured to execute control of moving the head unit (dispensing head 1) to the tip stock section (10) and attaching the tips (4) that are unused to the plurality of heads (3), and control of moving the head unit (1) 
Stated in paragraph [0008], once unused tips (4) have been put onto the nozzles (3), the dispensing head (1) is positioned above the imaging means where image recognition determines positional deviation of the lower end of the dispensing tip and obtains a correction amount based on the deviation amount. Further, as recited in paragraph [0009], “If the positional deviation is the positional deviation of the entire dispensing tip attached to the dispensing head, the positional deviation correction amount is calculated by the overall positional deviation processing unit based on the overall positional deviation amount, and the positional deviation is calculated. If the displacement is a partial positional displacement of the dispensing tip mounted on the dispensing head, the partial displacement processing unit calculates a positional displacement correction amount… and the positional displacement is performed.”  
It would have been obvious to one skilled in the art to modify the apparatus of Richmond to replace the reusable pins with the disposable tips of Watabe, and include a tip stock section and camera for ensuring the proper alignment of the tips of Watabe for the benefit of avoiding contamination ([0087] of Zucchelli). It is understood that the calibrating unit (camera 11) of Watabe will be connected to the PC of Richmond.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) as applied to claim 1 above, and further in view of Zucchelli (US-2013/0280143-A2). 
Regarding claim 5, Richmond teaches the cell transfer apparatus according to claim 1. Richmond does not teach a tip disposal unit. 
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that has been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of Richmond to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination ([0087]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) as applied to claim 2 above, and further in view of Watabe (JPH-11287812-A) and Zucchelli (US-2013/0280143-A1).
Regarding claim 6, Richmond teaches the cell transfer apparatus according to claim 2 as stated above. Richmond does not teach a tip stock section nor a tip calibrating unit. 
In the analogous art of automatic dispensing apparatuses, Watabe teaches an automatic dispensing apparatus for reducing positional deviation. 
Specifically, Watabe teaches a tip stock section (referred to as tip stocker 10) where the tips (referred to as dispensing tips 4) that are unused are stored ([0014] and Figure 1);
	and a tip calibrating unit (referred to as camera 11) configured to obtain positions of front end openings of the tips (4) attached to the plurality of heads (referred to as dispensing nozzles 3) ([0013], [0015], and Figure 1), 
	wherein before the sucking process, the controller is configured to execute control of moving the head unit (dispensing head 1) to the tip stock section (10) and attaching the tips (4) 
Stated in paragraph [0008], once unused tips (4) have been put onto the nozzles (3), the dispensing head (1) is positioned above the imaging means where image recognition determines positional deviation of the lower end of the dispensing tip and obtains a correction amount based on the deviation amount. 
It would have been obvious to one skilled in the art to modify the apparatus of Richmond to replace the reusable pins with the disposable tips of Watabe, and include the tip stock section and camera for ensuring the proper alignment of the tips of Watabe for the benefit of avoiding contamination ([0087] of Zucchelli). It is understood that the calibrating unit (camera 11) of Watabe will be connected to the PC of Richmond.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) as applied to claim 2 above, and further in view of Zucchelli (US-2013/0280143-A2). 
Regarding claim 8, Richmond teaches the cell transfer apparatus according to claim 2. Richmond does not teach a tip disposal unit. 
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that has been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) and Watabe (JPH-11287812-A) as applied to claim 4 above, and further in view of Zucchelli (US-2013/0280143-A2). 
Regarding claim 10, Richmond and Watabe teach the cell transfer apparatus according to claim 4. Richmond does not teach a tip disposal unit. Watabe does teach disposable tips, however does not teach a container for the used tips to be disposed of before the nozzles are reloaded.  
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that have been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of Richmond and Watabe to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination ([0087]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond (US-2012/0028240-A1) and Watabe (JPH-11287812-A) as applied to claim 6 above, and further in view of Zucchelli (US-2013/0280143-A2). 
Regarding claim 11, Richmond and Watabe teach the cell transfer apparatus according to claim 6. Richmond does not teach a tip disposal unit. Watabe does teach disposable tips, 
In the analogous art of programmable manipulation of pipettes, Zucchelli teaches a tip disposal unit (referred to as block 801) configured to collect the tips that have been used from the plurality of heads (see paragraph [0082] and Figure 8). It would have been obvious to one skilled in the art to modify the apparatus of Richmond and Watabe to include the block taught by Zucchelli for the benefit of collecting used tips to prevent contamination ([0087]).

Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments regarding Richmond (US-2012/0028240-A1), Applicant has stated that Richmond does not teach where one row of wells is specified to contain multiple wells for the first specimen and multiple wells for the second specimen, and cells are discharged to that one row similar to the configuration seen in Figure 8 and 9. As stated by paragraphs [0060]-[0064], cell dishes are placed on light table 12, where images of the colonies are taken and software-based image analysis is performed to detect cell colonies to pick, creating the “pick list”, where the robotic apparatus then collects the cell colonies from the pick list. As it is understood, the pick list can include claimed first and second specimens as there are multiple petri dishes being analyzed on the light table 12. It is understood that based on the image analysis of the cell colonies and the determined pick list, the pins 26 will be able to pick cell colonies from any of the petri dishes. For instance, the pick list can have cell colonies from a first petri dish and a second petri dish (first and second specimens). The pins 26 will pick . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., carrying four cells of specimens 1 to 4 for each row having 16 wells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798